DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the RCE of 01/06/2021.  Claims 1, 6 and 14 have been amended and no claims added.  Claims 1-20 are currently pending in the instant Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
In the first page of Remarks, regarding the outstanding rejections under 35 USC 102, Applicant raises the issue that the claims require each of the additional lumens to end with a port outside any cuff of the tracheal tube and that since Kotmel's lumen 82 ends with a port that is inside a cuff, none of the claimed additional lumens reads this lumen.  Examiner has taken note of the amended claims however respectfully contends that while the patient-proximal ending of 82 of Kotmel is within a cuff thereof, the patient-distal end, that is the upper end as depicted in Figure 1 of Kotmel is inherently a port outside of any cuff at which 82 ends.  This Examiner respectfully maintains that the claims as amended remain unpatentable in view of Kotmel. 
Applicant raises the issue that the claims require the volume to be a continuous volume, and the volume that comprises the region between cuff 20 and the vocal cords is, in distinction from the claims, a non-continuous volume and that cuff 22 divides it into two separate sub-volumes.  Examiner respectfully contends that the claimed configuration for delivering to a continuous volume is met by a configuration to deliver to the airway below the glottis including between the vocal cords and trachea as per Paragraph 22, 76 being an irrigation lumen.  Thus Examiner maintains that either by way of operation with 22 not inflated or by delivering to the volume between 22 and 20 such as is a subcomponent of the airway below the glottis, the device of Kotmel is configured as required by the claims. 
In the second page of Remarks, Applicant raises the issue that while Kotmel teaches removal of secretions, there is no teaching regarding an ongoing venting and that removal of secretions is not the same as venting.  Examiner respectfully points out that a plain meaning of venting is providing an outlet for gas or liquid thus Examiner maintains that venting as claimed is met by removal of secretions such as would be removal of liquid. 
Applicant requests the Examiner to explain where in Kotmel is there a teaching regarding ongoing venting and submits that Kotmel does not teach venting at all, and certainly does not teach doing it in the continuous volume that extends from the cuff all the way to the vocal cords.  Examiner respectfully points out that a plain meaning of venting is providing an outlet for gas or liquid thus Examiner maintains that venting as claimed is met by removal of secretions such as would be removal of liquid and that ongoing venting is disclosed by way of preventing secretion buildup for a period of time as per Paragraph 3 of Kotmel.
Applicant raises the issue that port 15 is below cuff 20, namely two cuffs away from the vocal cords and that the region therefore, not within the claimed volume.  Examiner respectfully contends that the claimed configuration for delivering to a continuous volume is met by a configuration to deliver 
In the third page or Remarks, Applicant raises the issue that Frass is not found to describe the leaking to which the Examiner is referring and even if there were such a leak, the air that is monitored is the air below the cuff, where lumens 11 and 14 end, and not the air in the volume defined in claim 1.  Examiner respectfully points out air within 11 and 14 is that travelling from the lungs to the trachea thus is leaking in the sense of being permitted passage.  Examiner respectfully points out that the claimed leaking air is not required to travel by a particular flow path.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Robert Kotmel, US 2002/0014238.
Regarding claim 1, Kotmel discloses a tracheal tube (Figure 1, device 10 as per Paragraph 22, particularly the embodiment having the cross section of Figure 4), comprising a main lumen (18) for delivering a breathing gas into a lung of a patient (as during intubation and ventilation as per Paragraph 3) a cuff (20)  mounted at a distal end of the tracheal tube (the clinician-distal end), to be located in the subglottal region of the patient (located in the trachea as recited) a cuff inflation lumen (80 in Figure 4 as per Paragraph 27) for inflating said cuff (as detailed in paragraph 23 regarding an alternate embodiment of the inflation lumen) and at least three additional lumens (76, 78 and 82), other than said main lumen and said cuff inflation lumen, configured for delivering liquid to a continuous volume (the volume being the entire airway below the glottis including between the vocal cords and trachea as per Paragraph 22, 76 being an irrigation lumen), for suctioning liquid from said volume (78 being an aspiration lumen), and for venting said volume (in cooperation with 18 and isolation cuff 22 as part of the assembly of 18,  82 being for ongoing venting with prevention of secretion buildup, as during expiration, from the lungs, as per Paragraph 3) wherein said volume is extends within the subglottal region (in the trachea as per paragraph 22 thus in the subglottal region) from said cuff and the vocal cords of said patient (said volume being above 20 and, due to being within the trachea, below the vocal cords during use) wherein each of said at least three additional lumens ends with a port (as per Paragraphs 24 and 27, the irrigation lumen, 76, terminating in an irrigation port and the aspiration lumen, 78, terminating in an aspiration port, also 82 ending at the patient distal end at a port as shown in Figure 1 wherein the cuff inflation lumens terminate at the upper end as depicted)  outside any cuff of the tracheal tube (the irrigation port and aspiration port being between the cuffs as per Paragraph 24 thus outside the extent of either individual cuff, and the patient-distal port of 82 being above cuffs 20 and 21 as shown in Figure 1).

Regarding claim 2, said at least three additional lumens are arranged in a wall of said main lumen (as shown in Figure 4, being disposed between inner and outer concentric walls of 70 and as per Paragraph 27), such that one additional lumen (82) is located at one side of said main lumen (the , and two additional lumens (76 and 78) are located generally opposite to said one side of said main lumen (being generally on the lower side as depicted and as necessitated by being formed between coaxial tubes by an annular lumen that is divided).
Regarding claim 3, said one additional lumen is configured for said venting (in cooperation with 18 and isolation cuff 22 as part of the assembly of 18,  82 being for ongoing venting with prevention of secretion buildup, as during expiration, from the lungs, as per Paragraph 3), and said two additional lumens are configured for said delivery (76 being an irrigation lumen, communicating with a region to be irrigated) of said liquid and said suctioning (78 being an aspiration lumen) of said liquid.
Regarding claim 4, a proximal end (the clinician proximal end of 76, having connector 41 as per Paragraph 24) of one of said at least three additional lumens is constructed for selective connection to a suction source or to a liquid source (configured for connection to a liquid source).
Regarding claim 5, a proximal end of one of said at least three additional lumens (the clinician proximal end of 82, shown at 32 in Figure 1 where 32 is diverged from 12, as per Paragraph 23) is constructed for selective connection to the atmosphere or to an analyzing device for analyzing the composition of air leaking from the lungs into said subglottal region (constructed for selective connection to the atmosphere, as when not coupled to a pressure source).
Regarding claim 6, Kotmel discloses a system (the assembly of 10 and 150 in Figure 17 as per Paragraphs 22 and 31) for use during ventilation of a patient through a trachea, the system comprising an tracheal tube  (Figure 1, device 10 as per Paragraph 22, particularly the embodiment having the cross section of Figure 4) connectable to a mechanical ventilator (connectable via 16 as recited to the mechanical ventilation system recited in Paragraph 22), the tracheal tube having a main lumen (18) for delivering a breathing gas from said mechanical ventilator into a lung of the patient,  a cuff (20) mounted at a distal end of the tracheal tube (the clinician-distal end), to be located in the subglottal region of the patient (located in the trachea as recited), a cuff inflation lumen for inflating said cuff (80 in Figure 4 as per Paragraph 27) and at least three additional lumens (76, 78 and 82) other than said main lumen and said cuff inflation lumen, wherein each of said at least three additional lumens ends with a port (as per Paragraphs 24 and 27, the irrigation lumen, 76, terminating in an irrigation port and the aspiration lumen, 78, terminating in an aspiration port, also 82 ending at the patient distal end at a port as shown in Figure 1 wherein the cuff inflation lumens terminate at the upper end as depicted)  outside any cuff of the tracheal tube (the irrigation port and aspiration port being between the cuffs as per Paragraph 24 thus outside the extent of either individual cuff, and the patient-distal port of 82 being above cuffs 20 and 21 as shown in Figure 1) and a controller (Figure 7, 152 as per Paragraph 31) configured for performing via said at least three additional lumens a delivery of liquid to a continuous volume (the subglottal region, irrigation being as recited within the trachea), a suctioning of liquid from said volume (vacuum disposal as recited), and a venting said volume (ventilation, in cooperation with the ventilator, particularly by operation by the controller to pressurize cuffs for sealing) extends within the subglottal region (the volume being the entire airway below the glottis including between the vocal cords and trachea in the trachea as per paragraph 22 thus in the subglottal region) from said cuff to the vocal cords of said patient (said volume being above 20 and, due to being within the trachea, below the vocal cords during use).

Regarding claim 7, Kotmel discloses a ventilation system (the system as detailed regarding claim 1 above and the mechanical ventilator of Paragraph 22), comprising a mechanical ventilator and the system of claim 6.
Regarding claim 8, said at least three additional lumens are arranged in a wall of said main lumen, (as shown in Figure 4, being disposed between inner and outer concentric walls of 70 and as per Paragraph 70), such that one additional lumen (82) is located at one side of said main lumen (the upper side as shown in Figure 4), and second and third lumens (78 and 78) are located generally opposite to said one side of said main lumen (being generally on the lower side as depicted and as necessitated by being formed between coaxial tubes by an annular lumen that is divided).
Regarding claim 10, said system further comprises a suction source (Figure 7, 158 as per Paragraph 31) and a liquid source (156), and wherein said controller is configured (configured to operate valve 164) for selectively connecting a proximal end of one of said at least three additional lumens (that of aspiration lumen 76) to said suction source or to said liquid source (said liquid source).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotmel as applied to claims 6 and 8 in view of Frass et al., US 5,499,625.
Regarding claim 9, said controller is configured for performing said delivery of said liquid and said suctioning of said liquid via said second and said third additional lumens (76 being an irrigation lumen and 78 an aspiration lumen as per Paragraph 27, the controller configured to control delivery and suctioning  via said lumens by controlling valves as per Paragraph 32).  Kotmel does not disclose said controller to further be configured for performing said venting via said first additional lumen.
Frass teaches a controller (the capnograph as per Column 5, lines 36-40) configured for performing venting (monitoring via lumen 31, effectively withdrawing gas) via a relative first additional lumen (31, a lumen in addition to lumens 14 and 11 in Figure 3) the first lumen located generally opposite of second and third additional lumens (19 and 32).


Regarding claim 11, Kotmel does not disclose further an analyzing device for analyzing the composition of air leaking from the lungs into said subglottal region, and wherein said controller is configured for selectively connecting a proximal end of one of said at least three additional lumens to the atmosphere or to said analyzing device.
Frass teaches an analyzing device (the capnograph as per Column 5, lines 36-40) for analyzing the composition of air leaking from the lungs into said subglottal region (monitoring via lumen 31, effectively withdrawing gas and monitoring the composition thereof) and a configuration (the connector of connectors 35 and 36 connected to 31) for selectively connecting a proximal end of a relative first additional lumen (31, a lumen in addition to lumens 14 and 11 in Figure 3) to the atmosphere or to said analyzing device, the first lumen located generally opposite of second and third additional lumens (19 and 32).
Frass and Kotmel are analogous in that both are from the field of multi-lumen tracheal tubes for ventilation and monitoring.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Kotmel to further comprise the capnograph and connector of Frass and to modify the tracheal tube of Kotmel to comprise the monitoring lumen of 

Regarding claim 12, said controller is configured for measuring flow during said suction (having flow monitoring means as per Paragraph 32), and to connect said proximal end of said one of14 said at least three additional lumens to said analyzing device (via the connector of Frass in the modified Kotmel) responsively to said measured flow.
Regarding claim 13, said controller is configured for terminating said analysis (the capnograph monitoring being used to confirm placement in Frass thus so configured either following confirmation or by decoupling at the connector) and said delivery of said liquid prior to said suctioning of said liquid (as when aspiration is initiated following irrigation as per Paragraph 34 of Kotmel).

Claims 14-20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotmel in view of Frass et al., US 5,499,625.
Regarding claim 14, Kotmel discloses a method of ventilation (the method of ventilating of Paragraph 15, particularly by way of the embodiment of Paragraph 27 of device 10) of a patient through a trachea (as per Paragraph 22), the method comprising introducing an tracheal tube through the trachea (positioning within the trachea as per Paragraph 22, as shown in Figure 7), the tracheal tube (Figure 1, device 10 as per Paragraph 22, particularly the embodiment having the cross section of Figure having a main lumen (18), a cuff (20), mounted at a distal end (clinician-distal) of the tracheal tube, to be located in the subglottal region of the patient (located in the trachea as recited) a cuff inflation lumen for inflating said cuff (80) and at least three additional lumens (76, 78 and 82) other than said main lumen and said cuff inflation lumen,  wherein each of said at least three additional lumens ends with a port (as per Paragraphs 24 and 27, the irrigation lumen, 76, terminating in an irrigation port and the aspiration lumen, 78, terminating in an aspiration port, also 82 ending at the patient distal end at a port as shown in Figure 1 wherein the cuff inflation lumens terminate at the upper end as depicted)  outside any cuff of the tracheal tube (the irrigation port and aspiration port being between the cuffs as per Paragraph 24 thus outside the extent of either individual cuff, and the patient-distal port of 82 being above cuffs 20 and 21 as shown in Figure 1), connecting a proximal end of the tracheal tube to a mechanical ventilator (the recited ventilator of Paragraph 22, connected via 16 at the proximal end of 12) to deliver a breathing gas into a lung of the patient; and via said at least three additional lumens, delivering liquid to a continuous volume (the volume being the entire airway below the glottis including between the vocal cords and trachea as per Paragraph 22, 76 being an irrigation lumen), suctioning of liquid from said volume wherein said volume extends within the subglottal region (in the trachea as per paragraph 22 thus in the subglottal region) from said cuff to the vocal cords of said patient (said volume being above 20 and, due to being within the trachea, below the vocal cords during use). While said additional lumens are configured for venting as part of the assembly of 10, particularly by forming a seal, controlling secretions and ventilating, Kotmel does not disclose venting the subglottal region via said at least three additional lumens.
Frass teaches an analyzing device (the capnograph as per Column 5, lines 36-40) for analyzing the composition of air leaking from the lungs into said subglottal region (monitoring via lumen 31, effectively withdrawing gas and monitoring the composition thereof) and a configuration (the connector of connectors 35 and 36 connected to 31) for selectively connecting a proximal end of a relative first additional lumen (31, a lumen in addition to lumens 14 and 11 in Figure 3) to the atmosphere or to said analyzing device, the first lumen located generally opposite of second and third additional lumens (19 and 32).
Frass and Kotmel are analogous in that both are from the field of multi-lumen tracheal tubes for ventilation and monitoring.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Kotmel to further comprise the capnograph and connector of Frass and to modify the tracheal tube of Kotmel to comprise the monitoring lumen of Frass, generally opposite the second and third lumens of Kotmel, thus resulting in Kotmel wherein the monitoring lumen is the first additional lumen rather than 82 of Kotmel and to modify the method of Kotmel to include monitoring via capnograph as taught by Frass, thus resulting in Kotmel comprising  venting the subglottal region via said at least three additional lumens.   It would have been obvious to do so for the purpose, as taught by Frass of confirming placement of the airway in a trachea using a capnograph.
Regarding claim 15, said at least three additional lumens are arranged in a wall of said main lumen (as shown in Figure 4, being disposed between inner and outer concentric walls of 70 and as per Paragraph 27, the disposition of the lumen of Frass in the modified Kotmel being in a wall as well, as taught by Frass), such that a first additional lumen is located at one side of said main lumen, and a second and a third additional lumens are located generally opposite to said one side of said main lumen (the second and third lumens being at the lower side of the tube as depicted in Kotmel, and the lumen of Frass in the modified Kotmel being opposite two additional lumens as taught by Frass thus at a side opposite the second and third additional lumens in the modified Kotmel).
Regarding claim 16 said venting is via said first additional lumen (withdrawing of gas for capnography as taught by Frass), and said delivery of said liquid and said suctioning of said liquid are via said second and said third additional lumens (the second and third lumens of Kotmel being irrigation and aspiration lumens as per Paragraph 27).
Regarding claim 17, said suctioning of said liquid is by a suction source (Figure 7, 158 as per Paragraph 31) and said delivery of said liquid is by a liquid source (154), and wherein the method comprises selectively connecting a proximal end of one of said at least three additional lumens to said suction source or to said liquid source (fluidly connecting or disconnecting by way of valves 164 and 166 as per Paragraph 32).
Regarding claim 18, said method further comprises analyzing the composition of air leaking from the lungs into said subglottal region (the step of monitoring by capnography of Frass in the modified Kotmel as detailed regarding claim 14 above) via one of said at least three additional lumens.
Regarding claim 19, said method further comprises measuring flow (having flow monitoring means as per Paragraph 32) during said suctioning of said liquid, and connecting a proximal end of said one of said at least three additional lumens to an analyzing device (connecting to the capnograph of Frass in the modified Kotmel) for analyzing said composition of said air responsively to said measured flow.
Regarding claim 20, said method further comprises terminating said analysis (the capnograph monitoring being used to confirm placement in Frass thus so configured either following confirmation or by decoupling at the connector) and said delivery of said liquid prior to said suctioning of said liquid (as when aspiration is initiated following irrigation as per Paragraph 34 of Kotmel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785


/NED T HEFFNER/Examiner, Art Unit 3785